Citation Nr: 1523863	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  05-11 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for vision problems, to include as secondary to claimed diabetes mellitus type II.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for diabetes mellitus type II.

5.  Entitlement to service connection for hypertension, to include as secondary to claimed diabetes mellitus type II.

6.  Entitlement to service connection for a heart disorder, to include as secondary to claimed diabetes mellitus type II.

7.  Entitlement to service connection for hepatitis C, to include as secondary to claimed diabetes mellitus type II.

8.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to claimed diabetes mellitus type II.

9.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to claimed diabetes mellitus type II.

10.  Entitlement to service connection for erectile dysfunction, to include as secondary to claimed diabetes mellitus type II.

11.  Entitlement to service connection for a right foot disorder, to include as secondary to claimed diabetes mellitus type II.

12.  Entitlement to special monthly compensation based on the loss of use of a creative organ.


WITNESS AT HEARING ON APPEAL

Appellant
REPRESENTATION

Appellant represented by: Steven H. Berniker, ESQ

ATTORNEY FOR THE BOARD

David Gratz, Counsel
INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  October 2004 (hepatitis C) and March 2004 (all other issues) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claims file was subsequently transferred to the RO in Oakland, California.

Procedurally, the Veteran filed a claim for 11 issues above (all except hepatitis C) in February 2003 and March 2003.  The Rating Decision (RD) was issued in March 2004.  A timely Notice of Disagreement (NOD) was submitted in April 2004.  A Statement of the Case (SOC) was issued in March 2005.  A timely substantive appeal was received in April 2005.

The Veteran filed a claim for service connection for hepatitis C in April 2004.  The RD was issued in October 2004.  A timely NOD was submitted in April 2005.  An SOC was issued in August 2006.  A timely substantive appeal was received in October 2006.

In January 2007, the RO issued a Supplemental Statement of the Case (SSOC) as to the issues of service connection for hearing loss, tinnitus, hepatitis C, and residuals of right foot surgery.  The RO issued additional SSOCs as to all 12 issues in January 2010, and twice in March 2010.

The Veteran had a hearing before an undersigned Veterans Law Judge (VLJ) in October 2010.  In February 2011, the Board denied service connection for hearing loss, tinnitus, and residuals of right foot surgery, and remanded the remaining 9 issues.  In May 2011, the Board vacated the February 2011 decision denying service connection for hearing loss, tinnitus, and residuals of right foot surgery because the Veteran had been denied due process insofar as his then-current representative had requested all documents contained in the Veteran's claims folder, and they had not been provided prior to the denial.  In September 2011, the Board specified that a copy of the claims file was provided to the Veteran's then-current representative; denied service connection for hearing loss, tinnitus, and residuals of right foot surgery; and noted that the other 9 issues remained in remand status.  In March 2012, the RO issued a new RD wherein it denied 11 issues (all except hepatitis C).  In June 2013, the RO issued another RD wherein it denied service connection for hearing loss, tinnitus, and a residuals of right foot surgery based on their finding that the evidence was not new and material.  In June 2014, the Board vacated the September 2011 decision denying service connection for hearing loss, tinnitus, and residuals of right foot surgery pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In September 2014, the Board remanded the issues of service connection for hearing loss, tinnitus, and residuals of right foot surgery in order to schedule the Veteran for another hearing, consistent with Bryant, supra.  The Veteran had a second hearing before another undersigned VLJ in January 2015.  Transcripts of the hearings have been associated with the claims file.  At his January 2015 hearing (see p. 2), the Veteran waived his right to a third hearing before another VLJ.  Arneson v. Shinseki, 24 Vet. App. 379 (2011) (holding that 38 C.F.R. § 20.707 requires that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision).

The issue of entitlement to service connection for sleep apnea has been raised by the record in a January 2014 VA Form 21-0960L-2, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of 1) entitlement to service connection for vision problems, to include as secondary to claimed diabetes mellitus type II; 2) entitlement to service connection for diabetes mellitus type II; 3) entitlement to service connection for hypertension, to include as secondary to claimed diabetes mellitus type II; 4) entitlement to service connection for a heart disorder, to include as secondary to claimed diabetes mellitus type II; 5) entitlement to service connection for hepatitis C, to include as secondary to claimed diabetes mellitus type II; 6) entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to claimed diabetes mellitus type II; 7) entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to claimed diabetes mellitus type II; 8) entitlement to service connection for erectile dysfunction, to include as secondary to claimed diabetes mellitus type II; 9) entitlement to service connection for a right foot disorder, to include as secondary to claimed diabetes mellitus type II; and 10) entitlement to special monthly compensation based on the loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most probative evidence fails to link the Veteran's claimed bilateral hearing loss to his service.

2.  The most probative evidence fails to link the Veteran's claimed bilateral tinnitus to his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, VA's notice requirements were satisfied by an April 2003 letter which advised the Veteran of the criteria for establishing service connection.  The April 2003 letter was sent prior to the initial adjudication of the Veteran's claim in March 2004.  Subsequent letters dated August 2012 and January 2013 provided him with notice regarding the assignment of disability ratings and effective dates, the claim was thereafter readjudicated in a June 2013 rating decision, and the lateness of that additional notice does not prejudice the Veteran because those claims are being denied and thus no disability rating or effective date is being assigned.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, post-service VA and private treatment records, and lay statements.

VA obtained a medical opinion germane to the Veteran's claimed bilateral hearing loss and tinnitus on appeal in March 2004.  The medical opinion report is adequate because the audiologist based her opinions upon consideration of the Veteran's prior medical history, described the Veteran's symptoms in sufficient detail so that the Board's evaluation of the claimed disabilities would be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against any contrary opinions.  Contrary to the Veteran's April 2005 assertion, the March 2004 VA examination report shows that the examiner considered the Veteran's statement that he had acoustic trauma in service.  Additionally, the VA examiner fully described any functional effects caused by the Veteran's claimed bilateral hearing loss and tinnitus.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  A new examination of the Veteran's hearing loss and tinnitus is not warranted because there is no evidence showing a qualifying hearing loss disability since the last examination, and the Veteran stated at his January 2015 Board hearing that he is not receiving any evaluation or treatment for his hearing or for the ringing in his ears.  See p. 26.  Additionally, a VA physician found in May 2011 that the Veteran's conversational hearing was within normal limits (WNL).  Moreover, although the Veteran testified that his tinnitus has gotten worse since 2004 (see pp. 28-29), a new examination is not required because, unlike the hearing loss thresholds listed in 38 C.F.R. § 3.385, there is no qualifying severity of tinnitus that a Veteran is required to meet in order to warrant service connection.  Thus, a new VA examination for service connection is not warranted.

There has been substantial compliance with the Board's September 2014 remand instructions.  An undersigned VLJ held a new hearing with the Veteran in January 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions as to the issues of service connection decided below, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

VA provided the Veteran with a hearing before an undersigned VLJ in January 2015.  Neither the Veteran nor his former representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the foregoing reasons, the Board concludes that VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Consequently, no further assistance to the appellant with the development of evidence is required with respect to those claims.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  However, this presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested high frequency sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between the current hearing loss and a disability or injury suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran contends in his March 2003 statement that "While in [the] Navy I was exposed to very loud noises which has resulted in Bilateral Hearing Loss and Tinnitus."  In his April 2005 substantive appeal, the Veteran stated that he had acoustic trauma in service.  At his October 2010 Board hearing, the Veteran testified that he was exposed to noise on the flight deck.  See pp. 15-17.  At his January 2015 Board hearing, the Veteran further testified that there was constant noise on the flight and hangar decks of aircraft carriers, and that this noise caused his hearing loss and tinnitus.  See p. 22, 41.  He reported that his ears rang in service, and continue to ring.  Id., pp. 24, 25.  He denied seeking any treatment for his hearing loss in service.  Id., p. 24.  He stated that he told a doctor that he had hearing loss going back to the 1980s.  Id., p. 28.  He further denied receiving any evaluation or treatment now for his hearing loss or tinnitus.  Id., p. 26.  With respect to his March 2004 VA examination, the Veteran testified that "I wanted to hurry up and get [it] over....[a]nd I just said everything they wanted me to say."  Id., p. 27.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses of bilateral hearing loss or tinnitus.  Further, the March 2004 VA examiner found that the Veteran's audiometric results indicated normal hearing bilaterally at both induction and discharge from the military.

At his March 2004 VA audiological examination, the Veteran reported bilateral hearing loss, worse in the left ear, with onset in the 1980's.  He further reported intermittent bilateral tinnitus with onset during military service.  The Veteran's pure tone thresholds ranged from 10 to 20 decibels at all levels from 500 to 4000 Hertz bilaterally.  Speech discrimination was recorded as 98 percent in the right ear and 96 percent in the left ear.  The examiner stated that pure tone test results indicated normal hearing bilaterally, speech reception thresholds were in agreement with pure tone test results, and word recognition scores were excellent.  Tinnitus was diagnosed based on the Veteran's reported symptoms.  Additionally, a VA physician found in May 2011 that the Veteran's conversational hearing was within normal limits.

The audiological testing of record shows that the Veteran has no current hearing loss disability, and, as such, there can be no valid claim for service connection for hearing loss.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Specifically, because the Veteran's auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is not 40 decibels or greater; his auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are not 26 decibels or greater; and his speech recognition scores using the Maryland CNC Test are not less than 94 percent, the Veteran's claimed bilateral hearing loss is not a disability for the purposes of applying the laws administered by VA.  38 C.F.R. § 3.385.  Therefore, service connection for hearing loss is not warranted.

The Board finds that the question of whether the Veteran has legally cognizable hearing loss which is etiologically related to service is complex in nature because it requires audiometric testing to ascertain whether the auditory thresholds for cognizable hearing loss are met.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  While the Veteran is competent to describe his difficulty hearing and the symptoms thereof, the Board accords his assertion regarding the extent and etiology of such disorder no probative value as he is not competent to opine on such complex medical questions.  As such, the Veteran's statements concerning a current disability are outweighed by the medical evidence of record, to include the VA examination results.

The Board notes that the evidence also does not establish continuous symptomatology since service, or hearing loss to a compensable degree within one year following separation from service.  Rather, as noted above, the Veteran's service treatment records, including his November 1966 separation examination, did not show any hearing loss, and he reported an onset of hearing loss in the 1980's during the VA examination.  To the extent that the Veteran reports otherwise, the Board find's such testimony to be not credible, as it is inconsistent with the other evidence of record.

Pertaining to tinnitus, the Veteran is competent to diagnose such disability, as it is readily observable by a lay person.  Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  Further, the March 2004 VA examiner confirmed a current disability.  As such, the remaining inquiry is whether the disability is related to military service.

In this regard, the March 2004 VA examiner noted the Veteran's report of intermittent bilateral tinnitus with an onset during military service.  The examiner further noted the Veteran's military service, as well as his reports of in-service and post-service noise exposure.  Upon review of the claims file, the examiner noted that there was no evidence in the Veteran's service treatment records to support a claim of tinnitus during or shortly after military service.  Additionally, she opined that there was no acoustic damage during military service, as evidenced by normal hearing bilaterally during her examination of the Veteran.  As such, the examiner concluded that it was not at least as likely as not that the Veteran's tinnitus is related to service.  The Board accords great probative weight to the VA examiner's opinion concerning tinnitus, as it was based on all available evidence, including consideration of the Veteran's reported in-service and post-service noise exposure, review of the claims file, and contemporaneous audiologic evaluation.  Further, the examiner provided a complete rationale for her opinion.

The Board has considered the Veteran's assertions that he first had symptoms of tinnitus during service, and that his current tinnitus is related to in-service noise exposure.  However, the Board finds the Veteran's statements as to continuous tinnitus symptoms since service to be not credible.  Specifically, the Veteran's testimony to this effect is inconsistent with his contemporaneous medical records during and after service, as well as his prior claims and evaluations.  In particular, in-service and post-service medical records are negative for any complaints of tinnitus.  While lay evidence may not be deemed not credible solely due to a lack of contemporaneous medical evidence, the absence of such evidence may be considered together with other evidence of record in determining credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board notes that the Veteran did not list tinnitus as one of his claimed disabilities when he filed a claim for nonservice-connected pension in August 1992.  Similarly, the Veteran did not report any tinnitus, and no such disability was noted, during a December 1992 VA examination.  Rather, the Veteran did not report tinnitus until his February 2003 claim for VA benefits, and the only report of such to a medical provider is at his March 2004 VA examination, which was scheduled in connection with his pending claim.  Accordingly, the Veteran's lay assertions of continuous symptomatology are not credible and are not persuasive, and they are outweighed by the other evidence of record.

Finally, with respect to causation of tinnitus, the Board finds that the VA audiological examiner's opinion warrants greater probative weight than the Veteran's lay assertions of a nexus because the examiner has greater audiological expertise and relied on contemporaneous testing and examination.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) (where, as here, conflicting opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given).

In light of the evidence of record, including the Veteran's audiometric test results and the VA examiner's opinion, the Board finds that his claimed bilateral hearing loss and tinnitus are not linked to service.  While service connection is possible for hearing loss and tinnitus which first met VA's definition of disability after service, it is not warranted in this case because the most probative evidence of record shows that the Veteran does not have cognizable hearing loss bilaterally, and his tinnitus is less likely than not related to service.  Hensley, supra, at 159.  Accordingly, reasonable doubt does not apply, and the Veteran's appeal of the issues is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.


REMAND

With respect to the issue of entitlement to service connection for diabetes mellitus type II, in an April 2003 record a private physician recorded that the Veteran was initially diagnosed in 1986-approximately 20 years after separation from service.  He testified in January 2015 that he thinks the initial diagnosis was in 1987 or 1988.  See transcript, p. 16.

Type II diabetes mellitus is considered to be service connected on a presumptive basis where the Veteran was exposed to certain herbicides in service.  38 C.F.R. §§ 3.307(a)(6)(i), 3.309(e).  Exposure to herbicides is presumed if the Veteran served on the landmass or inland waterways of Vietnam during the period from January 9, 1962 to May 7, 1975.  See 38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008); VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, §§ C.10.k-n; M21-1MR, pt. IV, subpt. ii, ch. 1 § H.28.  The Veteran contends that he served on land in Vietnam, or, alternatively, that he was exposed to the herbicide Agent Orange while serving aboard ships within Vietnam territorial waters.

With respect to serving on land in Vietnam, in an August 2003 Report of Contact a VA employee documented that the "Vet states he did disembark on land several times....He states he used to have to go ashore to fix downed aircraft."

Further, in a February 2004 statement, the Veteran wrote that "I was on the land of Vietnam...between the period of Aug 65 to Nov 65."

Also, in an August 2006 statement, the Veteran's former representative wrote that the Veteran "stated that he was on the shores of Vietnam as well as on the ship."

Likewise, the Veteran's representative asserted at the October 2010 Board hearing that the Veteran went ashore to Da Nang for the purpose of harvesting parts off of downed A-4s, including an aircraft piloted by J.G.W. that is pictured in Da Nang.  See transcript, pp. 3, 5.  The representative stated that the Veteran was part of a detachment, Squadron 192, which was sent ashore off the USS Bonhomme Richard to Da Nang between August 1965 and November 1965.  Id., p. 5.  The Veteran confirmed his representative's statements at the hearing, and specified that he was in Vietnam for "approximately two days" on more than one occasion.  Id., p. 6.

In a May 2011 letter, the Veteran's former representative stated that "[t]he Veteran believes that the squadron records [from VA 192 aboard the USS Ticonderoga and the USS Bon Homme Richard] will verify his being flown from the carrier to Da Nang and other cities in Vietnam for the purpose of harvesting A4 parts from downed or grounded A4s."

In June 2011, a VA clinician recorded that the Veteran "states that he served on land during duties to repair/replace/recover parts from aircraft at Da Nang Airbase."

In a February 2014 VA Form 21-526EZ, the Veteran asserted that he was exposed to Agent Orange at Da Nang Airbase in November 1966.

Further, at his January 2015 Board hearing, the Veteran testified that he stepped foot in Da Nang off of a transport.  See transcript, p. 12.  He reported that he was there for "a few hours, overnight."  Id., p. 13.  He stated that he went from his ship to Da Nang via an UNREP [underway replenishment] transport in 1965.  Id., pp. 33-34.  He testified that he went to Da Nang "to bring back parts.  Shot down...parts that were damaged or not damaged.  Electrical parts."  Id., p. 34.  He elaborated that "we didn't bring the parts....The parts were brought back by somebody else....[We were in Da Nang] just to take the electrical parts.  Make sure they were all together....[Then we] put [the parts] in a bucket....We took parts off the planes...where they were landing...[in] the base [at Da Nang]."  Id., pp. 35-36.  The Veteran further stated that he "took care [of] all VA-192s," and when those planes landed in Da Nang, he went there to remove some parts before returning to the carrier.  Id., p. 36.

With respect to being exposed to herbicides while serving aboard ships within Vietnam territorial waters, the Veteran stated in his April 2005 substantive appeal:

We were within sight of the land, and at times even close enough to distinguish individuals walking or standing on the land.  Being this close to the land itself only stands to reason that residue from the herbicides being sprayed into the air, were being blown out to sea by the winds, and thereby contaminating the nearby ships and crew.  Likewise, the naval aircraft flying over, and in some cases landing on, the land would become contaminated and carry the herbicides back to their ship where the deck crew would come into contact with whatever contaminants were in the aircraft.

Further, in a May 2005 statement, the Veteran asserted that:

[I had] exposure to herbicides while I was aboard the USS Bon Homme Richard (CVA-31) and USS Ticonderoga (CVA-14) off the coast of Vietnam.  I feel that the herbicides sprayed over Vietnam [were] carried in the air out to the ships and that those of us on ship off the coast of Vietnam were exposed in this manner.

Moreover, in a May 2012 statement, the Veteran reported that:

While working as an Aviation Electrician onboard the USS Bonhomme Richard and the USS Ticonderoga, the fighter jets would land on the aircraft carriers for repairs, dripping in Agent Orange, then the seas would splash up onto the aircraft and wash that toxin right onto us while we were working.

Additionally, the Veteran testified at his January 2015 Board hearing that a plane on which he worked on the hangar deck "was so oiled up, but it had Agent Orange."  See transcript, p. 15.  He testified that he knew that the substance was Agent Orange because he could taste it.  Id., p. 15.  He also affirmed in response to a question from his representative that he had seen containers with an orange stripe on a 55-gallon barrel on ships.  Id., p. 16.  The Veteran's representative stated that "while he was...aboard ships in the Vietnam era...he was constantly exposed to aircraft that were spraying or transporting Agent Orange and he was exposed."  Id., p. 32.  Additionally, the Veteran testified that he saw some Agent Orange barrels onboard the carrier, and "some guys...had the nerve to drink it....We sip that and JP-5 [jet fuel]....at the equator [during] shellback initiations" aboard the USS Bonhomme Richard.  Id., pp. 36-37.  The Veteran further stated that "I [had] seen guys drinking [Agent Orange, but]....I didn't know what it was."  Id., p. 37.

The Board recognizes that the RO has made attempts to verify the Veteran's service on land in Vietnam, and his exposure to herbicides aboard ship.  First, a July 1965 service personnel record documents that the Veteran was "Authorized to wear the Armed Forces Expeditionary Medal for service in the Vietnam area of operations while serving on board the USS BON HOMME RICHARD (CVA-31)."

Second, a National Personnel Records Center (NPRC) letter dated May 2003 specifies that:

We are unable to determine whether or not this Veteran had in-country service in the Republic of Vietnam.  The Veteran was attached to a Navy unit which served aboard the USS BON HOMME that could have been assigned to ship or to shore....The unit was credited with Vietnam service [on certain dates between May 1964 and July 1965.]

Third, a U.S. Army and Joint Services Records Research Center (JSRRC) letter from May 2009 documents that:

To date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.

Therefore, the JSRRC can provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.

Fourth, a 31-page March 2015 document listing "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" lists five categories: ships operating primarily or exclusively on Vietnam's inland waterways, ships operating temporarily on Vietnam's inland waterways, ships that docked to shore or pier in Vietnam, ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore, and ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  Neither the USS Bonhomme Richard (or any variant thereof) nor the USS Ticonderoga appears on any of the five lists.

Notwithstanding the extensive development recounted above, the Board finds that remand is required in light of the Court's recent holding in Gray v. McDonald, --- Vet. App. --- (13-3339) (April 23, 2015) (rejecting as arbitrary and irrational VA's conclusion that a ship anchored in Da Nang harbor, in and of itself, does not constitute service in the inland waters of Vietnam for the purpose of applying the presumptive provisions of 38 C.F.R. § 3.307, 3.309(e)).  On remand, the AOJ should identify all harbors and other bodies of water within the territorial waters of Vietnam wherein the Veteran's ships entered.  In light of the Veteran's repeated references to Da Nang, the AOJ should specifically state whether any ship on which the Veteran was serving entered Da Nang harbor.  Thereafter, for each identified body of water, the AOJ should state whether the Veteran was exposed to herbicides therein, and provide a reason for that finding.

With respect to the remaining claims for service connection, the Veteran has provided lay or medical evidence to the effect that they are secondary to his claimed diabetes mellitus type II.  As such, they are inextricably intertwined with that issue.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

With respect to the issue of entitlement to service connection for vision problems, the Veteran testified that they are due to his diabetes mellitus.  See October 2010 hearing, p. 4; see also January 2015 hearing, pp. 29, 37-38.

With respect to the issue of entitlement to service connection for hypertension, the Veteran testified that it is due to his diabetes mellitus.  See October 2010 hearing, p. 3; see also January 2015 hearing, pp. 37-38.

With respect to the issue of entitlement to service connection for a heart disorder, the Veteran testified that it is due to his diabetes mellitus.  See October 2010 hearing, p. 4; see also January 2015 hearing, pp. 37-38.

With respect to the issue of entitlement to service connection for hepatitis C, the Veteran testified that it is due to his diabetes mellitus.  See January 2015 hearing, p. 40.

With respect to the issue of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, the Veteran testified that they are due to his diabetes mellitus.  See October 2010 hearing, p. 4; see also January 2015 hearing, pp. 12, 37-38.

With respect to the issue of entitlement to service connection for erectile dysfunction, the Veteran testified that it is due to his diabetes mellitus.  See October 2010 hearing, p. 4; see also January 2015 hearing, pp. 37-38.

With respect to the issue of entitlement to service connection for a right foot disorder, the Veteran testified that it is due to his diabetes mellitus.  See January 2015 hearing, pp. 11-12, 44.

On remand, the AOJ should request the Veteran's most recent VA and private medical records.  The Veteran should be given an opportunity to identify any additional healthcare providers who had treated him for his claimed disorders on remand.  Thereafter, the AOJ should obtain any identified records that are not already included in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claimed disorders that are not already of record.  Then, the RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his claimed disorders.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Consult deck logs and/or other available pertinent records to identify all harbors and other bodies of water within the territorial waters of Vietnam, if any, that were entered by the ships on which the Veteran was serving (i.e., U.S.S. Bonhomme Richard, U.S.S. Ticonderoga).

In light of the Veteran's repeated references to Da Nang, the AOJ should specifically state whether any ship on which the Veteran was serving entered Da Nang harbor.

If the ships on which the Veteran was serving did not enter any harbor or other body of water within the territorial waters of Vietnam, the AOJ should so state.

If a ship on which the Veteran was serving did enter a harbor or other body of water within the territorial waters of Vietnam, the AOJ should state whether the Veteran was exposed to herbicides (i.e., 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram) therein, and provide a reason for that finding.

In determining whether a person serving on a ship in a body of water within the territorial waters of Vietnam was exposed to herbicides, the AOJ may wish to consult the Armed Forces Pest Management Board, U.S. Army Garrison - Forest Glen, 2460 Linden Lane, Building 172, Silver Spring MD 20910.

In determining whether the aircraft that landed on the U.S.S. Bonhomme Richard and the U.S.S. Ticonderoga carried herbicides or residue thereof onto those ships, the AOJ may wish to consult Naval Air Systems Command, 47123 Buse Road, Building 2272, Suite 540, Patuxent River, MD 20670.

4.  If and only if the Veteran is found to have been exposed to a qualifying herbicide under 38 C.F.R. § 3.307(a)(6)(i), obtain a medical opinion as to whether it is at least as likely as not that his vision problems, hypertension, heart disorder, hepatitis C, peripheral neuropathy of the bilateral upper and lower extremities, erectile dysfunction, and right foot disorder were caused or aggravated beyond the natural progress of the disease as a result of his diabetes mellitus type II or as a result of his exposure to herbicides.

5.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
						
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





			
	MICHAEL E. KILCOYNE	S. HENEKS
	                 Veterans Law Judge                                 Acting Veterans Law Judge
            Board of Veterans' Appeals                          Board of Veterans' Appeals




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


